DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 5, 11 and 18 recite the term “the obtained status codes”. It is not clear if “the obtained status codes” refers to the standardized HTTP status codes or the customized status codes. For the purpose of examination, “the obtained status codes” is interpreted as either of the status codes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 12-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US PGPUB 2010/0251338) hereinafter James, in view of Holmes et al. (US PGPUB 2015/0347539) hereinafter Holmes.

Per claim 1, James discloses “a method comprising: sending a control request to the server, receiving a response fed back by the server according to the control request; obtaining status codes from the response and determining response modes according to the status codes” (claim 1; paragraphs [0020][0046]; a client sends a request to a server, the server sends back a response based on the request; the response contains an HTTP authentication mode preference header (status codes), wherein the HTTP authentication mode preference header indicates a preferred HTTP authentication mode). 
James does not explicitly the control request is a REST control request in JSON format, and the response is a REST response, and sending the REST control request in response to a receive test task. However, Holmes suggests (paragraphs [0030][0032][0033][0036][0037]; receiving an ETL job (task), the ETL engine builds a REST request in JSON format, then sends the REST request, then receives a REST response). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James and Holmes that after receiving a task, builds and sends a REST request in JSON format, and receives a REST response; because REST protocol and JSON format are industrial standards commonly used in web communication (for their versatility and interoperability).

Per claim 3, James further suggests “determining a first character of the status codes; determining a response status corresponding to the first character; detecting an error type of the test task, when the response status is a client error or a server error; sending the REST control request in JSON format to the server” (paragraphs [0046][0021]; receiving a HTTP rejection response including the status code “401 Unauthorized”, determining the status code which includes a first character; according to the HTTP protocol, the status code “401 Unauthorized” indicates that the requesting client system is not unauthorized to access the requested resource (error type, client error); In response to the HTTP rejection response, client system would send a second HTTP request, the second HTTP request including an authorization header).

Per claim 6, James further suggests “stopping the test task, in response to a convergence of the REST response” (paragraphs [0070]-[0073]; if the response is always “unauthorized” after each request (a convergence), it would have been obvious to stop the task, because the client is unauthorized to access a certain resource, and the task cannot continue without the requested resource).

	Claims 7, 9 and 12 are rejected under similar rationales as claims 1, 3 and 6.
Claims 14, 16 and 19 are rejected under similar rationales as claims 1, 3 and 6.

Per claim 13, James further suggests “in response to a REST control request in JSON format being sent by the client, obtain a call identifier from the REST control request; match a server code corresponding to the call identifier, and execute the server code to obtain a status code and result;
take the status code and the result data as a REST response and feedback the REST response to the client” (claims 1-3; paragraphs [0071]-[0072]; HTTP rejection responses include authentication response headers, an authentication response header specifies authentication data, the authentication data includes an authentication scheme identifier (call identifier); invoking a method of authentication client module associated with the authentication scheme indicated by the authentication scheme identifier (matching and executing the server code corresponding to the scheme identifier); after performing the action in the authentication process, determining, at the server system, whether the authentication process was completed successfully; in response to determining that the authentication process was not completed successfully, sending, by the server system, a HTTP rejection response, the second HTTP rejection response indicating that the client system is not authorized to access the first resource (sending status code and result back to client)). Holmes further suggests (paragraphs [0030][0032][0033][0036][0037]; receiving an ETL job (task), the ETL engine builds a REST request in JSON format, then sends the REST request, then receives a REST response)

Claim 20 is rejected under similar rationales as claim 13.

Claims 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over James, in view of Holmes, and in view of Slade (US PGPUB 2015/0120729).
Per claim 2, James does not explicitly teach “wherein the REST control request and the REST response are compiled in C language, C++, or Python language”. However, Slade suggests the above (claim 1; paragraph [0019]; sending REST requests and REST responses; computer program code for carrying out these operations is written in C++). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James,  Holmes and Slade to use compiled C++ computer code to send REST control request and the REST response, because C++ is a popular programming language widely used in the field of the art.

Claims 8 and 15 rejected under similar rationales as claim 2.

Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over James, in view of Holmes, and in view of Praitis et al. (US patent 6594697) hereinafter Praitis.
Per claim 4, James does not explicitly teach “acquiring a pre-configured HTTP status code list, the HTTP status code list storing a correspondence between codes and error types; matching the status code with codes in the HTTP status code list; determining an error type corresponding to the matched code as the error type of the test task”. However, Praitis suggests the above (column 7, line 35-67; providing a HTTP status code list, which stores a correspondence between error codes and error types, determine the error in a response by matching the status code to the status code listing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James, Holmes and Praitis to use compiled C++ computer code to use a HTTP status code list to determine the error in a response; this allows a user to see a particular error type occurred in a HTTP response.

Claims 10 and 17 rejected under similar rationales as claim 4.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James, in view of Holmes, in view of Praitis, and in view of Paparella et al. (US PGPUB 2008/016835) hereinafter Paparella.
Per claim 5, James does not explicitly teach “obtaining standardized HTTP status codes and corresponding error types; obtaining customized status codes and specified error types; configuring the HTTP status code list according to the obtained status codes and corresponding error types”. However, Paparella suggests the above (paragraphs [0023][0024]; providing a standard error code listing, and providing an additional user-defined error code listing, utilizing both listings to determine an error occurred). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James, Holmes, Praitis and Paparella to use both standard error code listing and user-defined error code listing to determine an error in a response; as the user-defined error code listing gives a user flexibility to define customized errors to help in error diagnosis.
Claims 11 and 18 rejected under similar rationales as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193